DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-18 filed 4/16/21. Claims 1-18 are pending of which claims 1 and 9 are independent.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. Claims 1, 2, 5-8 are rejected under 35 U.S.C. 102 as being anticipated by Yuan et al. (WO 2017/210520; hereafter Yuan; submitted with IDS of 4/16/21)

Regarding claim 1, Yuan discloses a method of imaging [par 0065] comprising:
(a) disposing a population of ultrasound-switchable fluorophores within an environment [par 0037], the environment having an exterior surface [par 0046] and the population of ultrasound-switchable fluorophores having a switching threshold temperature par [0037];

(b) exposing the environment to an ultrasound beam to create a first activation region within the environment, the first activation region having a temperature greater than or equal to the switching threshold temperature [par 0037];

(c) disposing the population of fluorophores within the first activation region to switch at least one fluorophore of the population from an off state to an on state [par 0037];

(d) exposing the environment to a beam of electromagnetic radiation, thereby exciting at least one fluorophore in the on state within the first activation region [par 0037];

(e) detecting a first photoluminescence signal emitted by the excited fluorophore at a first optical spot on the exterior surface of the environment, the first optical spot 

(f) subsequently exposing the environment to the ultrasound beam to create a second activation region within the environment, the second activation region having a temperature greater than or equal to the switching threshold temperature [par 0077];

(g) disposing the population of fluorophores within the second activation region to switch at least one fluorophore of the population from an off state to an on state [par 0037, 0081];

(h) exposing the environment to a beam of electromagnetic radiation, thereby exciting at least one fluorophore in the on state within the second activation region [par 0037, 0081]; and

(i) detecting a second photoluminescence signal emitted by the excited fluorophore within the second activation region at a second optical spot on the exterior surface of the environment [par 0037], the second optical spot corresponding to the second activation region within the environment [par 0081], wherein the first optical spot and the second optical spot are optically resolvable spatially on the exterior surface of the environment [par 0039].





Regarding claim 5, Yuan discloses the method of claim 1, wherein the first photoluminescence signal and the second photoluminescence signal are directly detected using a camera [par 0081; CCD].

Regarding claim 6, Yuan discloses the method of claim 5, and further discloses wherein the first optical spot and the second optical spot are simultaneously within the field of view of the camera [par 0080, par 0081].


Regarding claim 7, Yuan discloses the method of claim 5, and further discloses wherein the camera is stationary relative to the exterior surface of the environment [par 0080, 0081].

Regarding claim 8, Yuan discloses the method of claim 1, and Yuan further discloses wherein the environment is a biological compartment [par 0045]. 




Allowable subject matter and relevant prior art
7. Claims 3, and 9 are allowed over prior art. Claims 4, 10-18 are allowable by virtue of their dependence on claims 3 and 9. Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Yuan discloses the limitations of these claims with the exception of the limitations in italics below.

8. The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to disclose or suggest:

Claim 3:
The method of claim 1 further comprising:

(in) sequentially detecting n additional photoluminescence signals emitted by the excited fluorophore within the n additional activation regions at n additional optical spots on the exterior surface of the environment, the n additional optical spots corresponding, respectively and sequentially, to the n additional activation regions within the environment,


wherein each subsequent optical spot is optically resolvable spatially on the exterior surface of the environment from the immediately preceding optical spot.

Claim 4:
Claim 4 is allowable by virtue of its dependence on claim 3. 


Claim 9:
A method of imaging comprising:

(b) exposing the environment to a plurality of ultrasound beams simultaneously to create a plurality of first activation regions within the environment, the plurality of first activation regions having a temperature greater than or equal to the switching threshold temperature.

Claims 10-18:
Claims 10-18 are allowable by virtue of its dependence on claim 9. 

Other relevant art: Yuan et al (US 10267786) and (US 103779109).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884